Me. Chief Justice QuiñoNes,
after making the above statement of facts, delivered the opinion'of the court.
The findings of fact contained in the judgment appealed from are accepted.
Although the abandonment of the wife by the husband or of the husband by the wife, for a longer period of time than one year, is one of the grounds for divorce, according to sec*139Tion 164 of the revised Civil Code, in the case at bar the alleged abandonment has not been proved by the plaintiff; for although it appears that the husband had left Santo Domingo, where he has been residing for over a year, it is not shown that he had wholly forsaken her, but on the contrary, the plaintiff Rosario Puente stated in her complaint that during her husband’s absence he had sent her some money and written her several letters, which show that the abandonment of the wife, alleged as a ground for the divorce, is not true.'
In view of the section of the Civil Code in force, cited above, we adjudge that we should affirm and do affirm the judgment appealed from, with costs against the appellant.

Affirmed.

Justices Hernández, Figueras and MacLeary, concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.